Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 July 2020 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 1 and 15, the meaning of the limitation “an upper portion of each of the protrusions is impregnated within the elastic member” is unclear. It is not clear as to how an element can be impregnated within another element. For the purpose of examining the present application, the limitation has been construed as meaning that an upper portion of each of the protrusions is disposed within the elastic member.
Re: claims 2-14 and claims 16-20, because they depend upon either claim 1 or claim 15, they are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 9-10, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0136371) in view of Kim (US 2018/0151835) (“Kim 2”).
Re: claim 1, Kim discloses a display panel 200 (Fig. 6) having a folding area (Fig. 2 & para. 69 disclose that the shock absorbing structure 100 has a folding area); and a shock absorbing structure 100 including: protrusions 121 disposed on the display panel (Fig. 6); and a member 130 disposed on the protrusions such that a part of an upper portion of each of the protrusions is disposed within the member (Fig.6).  
Kim does not explicitly disclose that the member is an elastic member.
Kim 2 discloses that the member CNL1 (Fig. 2) is an elastic member (para. 104).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the member be an elastic member, as disclosed by Kim 2, in the device disclosed by Kim for the purpose of the adhesive maintaining its ability to bond substrates together while the display is being folded or bent.
Re: claim 2, Kim and Kim 2 disclose the limitations of claim 1, and Kim further discloses that each of the protrusions 121 has a half-sphere shape (Figs. 1, 4a).  
Re: claim 3, Kim and Kim 2 disclose the limitations of claim 1, and Kim further discloses that the protrusions 121 are arranged in a pattern on the display panel (Figs. 1, 3A).  
Re: claim 4, Kim and Kim 2 disclose the limitations of claim 1, and Kim further discloses a space is defined by four adjacent protrusions 121 among the protrusions and a bottom surface of the member (Figs. 1, 3A, 6, where the space is filled with adhesive), where Kim 2 discloses that the member CNL1 (Fig. 2) is an elastic member (para. 104).  
Re: claim 7, Kim and Kim 2 disclose the limitations of claim 4, and Kim further discloses that the protrusions 121 are arranged in a lattice shape on the display panel (Figs. 3a, 6).
Re: claim 9, Kim and Kim 2 disclose the limitations of claim 1, and Kim further discloses that the shock absorbing structure further includes a first base material 120 disposed on a bottom surface of each of the protrusions 121 (Fig. 6).  
Re: claim 10, Kim and Kim 2 disclose the limitations of claim 9, and Kim further discloses that the shock absorbing structure further includes a second base material 200 facing the first base material 120 and disposed on a top surface of the member 130 (Fig. 6), where Kim 2 discloses that the member CNL1 (Fig. 2) is an elastic member (para. 104). 
Re: claim 14, Kim and Kim 2 disclose the limitations of claim 1, and Kim further discloses that a space is defined by three adjacent protrusions 121 among the protrusions and a bottom surface of the member 130 (Fig. 6), where Kim 2 discloses that the member CNL1 (Fig. 2) is an elastic member (para. 104).  
Re: claim 15, Kim discloses the steps of providing a display panel 200 (Fig. 6) having a folding area (Fig. 2 & para. 69 disclose that the shock absorbing structure 100 has a folding area); and forming a shock absorbing structure 100, including: providing a first base material 120 (Fig. 6); forming protrusions 121 on a top surface of the first base material; providing a second base material 130; forming a layer 130 on a bottom surface of the second base material (para. 57 discloses adhesive layer); pressing a top surface of the second base material such that a part of an upper portion of each of the protrusions is disposed within the layer (Fig. 6).  
Kim does not explicitly disclose that the layer on a bottom surface of the second base material is an uncured resin layer and forming an elastic member by curing the uncured resin layer.
Kim 2 discloses that the layer on the layer CNL1 on a bottom surface of the second base material (SL1 or SL2 in Fig. 2) is an uncured resin layer and forming an elastic member by curing the uncured resin layer (para. 104 discloses curable polymer resins).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the layer on a bottom surface of the second base material be an uncured resin layer and to have the step of forming an elastic member by curing the uncured resin layer, as disclosed by Kim 2, in the method disclosed by Kim for the purpose of the adhesive maintaining its ability to bond substrates together while the display is being folded or bent.
Re: claim 19, Kim and Kim 2 disclose the limitations of claim 15, and Kim 2 further discloses that the elastic member CNL1 includes at least one material selected from the group consisting of silicone, urethane, polyurethane, and thermoplastic polyurethane (para. 104).  
Re: claim 20, Kim and Kim 2 disclose the limitations of claim 15, and Kim further discloses that the protrusions 121 include at least one material selected from the group consisting of a photoresist, a polyacryl-based resin, a polyimide-based resin, a polyamide-based resin, a siloxane-based resin, an acryl-based resin, an epoxy-based resin, and a silicone-based resin, and wherein the first and second base materials independently include at least one material selected from the group consisting of transparent polyimide, transparent polyethylene naphthalate, transparent polyamide, transparent polyethylene terephthalate, transparent polypropylene, transparent polycarbonate, transparent polystyrene, transparent polysulfone, transparent polyethylene, transparent polyphthalamide, transparent polyethersulfone, transparent polyarylate, transparent polycarbonate oxide, transparent modified polyphenylene oxide, and transparent polyether imide (para. 53).
Claim(s) 5-6, 8, 11-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Kim 2 and Matsuura (US 2015/0036093).
Re: claim 5, Kim and Kim 2 and Matsuura disclose the limitations of claim 4; however, neither reference explicitly discloses that the space is filled with air.
Matsuura discloses that the space S is filled with air (Fig. 1(a); para. 34).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the space be filled with air, as disclosed by Matsuura, in the device disclosed by Kim and Kim 2 for the purpose of reducing the overall weight of the display device while maintaining the gap between the substrates.
Re: claim 6, Kim, Kim 2 and Matsuura disclose the limitations of claim 5, and Matsuura further discloses that the air is trapped in the space S (Figs. 1(a), 1(b); para. 34).  
Re: claim 8, Kim and Kim 2 disclose the limitations of claim 1; however, neither reference explicitly discloses that two or more adjacent protrusions among the protrusions are in contact with each other.  
Matsuura disclose that two or more adjacent protrusions 32 among the protrusions are in contact with each other (Fig. 1(b)).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have two or more adjacent protrusions among the protrusions are in contact with each other, as disclosed by Matsuura, in the device disclosed by Kim and Kim 2 for the purpose of providing and maintaining a fixed distance between the upper and lower substrates.
Re: claim 11, Kim and Kim 2 disclose the limitations of claim 1, and Kim further discloses that the protrusions 121 include first to nth protrusions (where n is an integer of 1 or more), kth, (k + 1)th, jth, and (j+1)th protrusions (where k is an integer between 1 and n, and j is an integer between 1 and n) among the first to nth protrusions are adjacent to each other (Figs. 1, 3A, 6), a first space is defined by the kth,(k + 1)th , jth, and (j+1)th protrusions and a bottom surface of the member (Figs. 3, 6), where Kim 2 discloses that the member CNL1 is an elastic member (para. 104).
However, neither reference explicitly discloses that the first space is filled with air.  
Matsuura discloses that the first space S is filled with air (Figs. 1(a), 1(b); para. 34).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the first space be filled with air, as disclosed by Matsuura, in the device disclosed by Kim and Kim 2 for the purpose of reducing the overall weight of the display device while maintaining the gap between the substrates.
Re: claim 12, Kim, Kim 2, and Matsuura disclose the limitations of claim 11 and Kim further discloses that (k-1)th, kth, (j-1)th and jth protrusions 121 among the first to nth protrusions are adjacent to each other (Figs. 1, 3A, 6), a second space is defined by the (k-1)th, kth, (j - 1)th, and jth protrusions and the bottom surface of the member (Figs. 3, 6), where Kim 2 discloses that the member CNL1 is an elastic member (para. 104), and Matsuura discloses that the second space is filled with air (Figs. 1(a), 1(b); para. 34).  
Re: claim 13, Kim, Kim 2, and Matsuura disclose the limitations of claim 12 and Matsuura further discloses that the first and second spaces are adjacent to each other and connected to each other (Figs. 1(a), 1(b)).
Re: claim 17, Kim and Kim 2 disclose the limitations of claim 15, and Kim further discloses that each of the protrusions 121 has a half-sphere shape (Fig. 6), a space is defined by four adjacent protrusions among the protrusions and a bottom surface of the member 130 (Fig. 6), where Kim 2 discloses that the member CNL1 is an elastic member (para. 104).
However, neither reference explicitly discloses that the space is filled with air.  
Matsuura discloses that the space S is filled with air (Figs. 1(a), 1(b); para. 34).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the first space be filled with air, as disclosed by Matsuura, in the method disclosed by Kim and Kim 2 for the purpose of reducing the overall weight of the display device while maintaining the gap between the substrates.
Allowable Subject Matter
Claims 16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871